JUSTICE RICE,
concurring.
¶26 I concur that the conclusions reached by the Court in Kulstad would require that this case be affirmed under application of the general rule of stare decisis. However, it remains evident that the Court has abandoned stare decisis and the clear constitutional protections on which Filpula, like Maniaci, relied for her arguments, as explained in my dissent in Kulstad. Further, the Court continues its rejection of the plain wording and plain meaning of the statute and its legislative history, in order to reach the absurdly inverse conclusion that Filpula, despite being a caring parent to her children, has "engaged in conduct contrary to the child-parent relationship.” Opinion, ¶ 22. In my view, the Court has decided these cases, not pursuant to the judicial duty of applying the law, but by legislating a result that accords with its will.